 In the Matter of DAVIDSON GRANITE COMPANY, INC.andQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICA, BRANCH No.20 and AMERICAN FEDERATION or LABOR QUARRY WORKERS, LOCALUNION No. 21976, PARTY TO THE CONTRACT.In the Matter of DAVIDSON GRANITE COMPANY, INC.andQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICA, BRANCHNo. 20Cases Nos. C-1400 and R-1551, respectively.Decided June 4, 1940GraniteQuarryingand Finishing Industry-Interference,Restraint,andCoercion:expressions of disapproval of Union ; threats to curtail company storefacilities ; interrogating employees as to union membership ; assistance torival labor organization: (1) permitting minor supervisory employee to re-cruit members; (2) executing closed-shop contract for favored union organizer8 days before first membership. meeting and execution by unchartered unionnot representing majority of employees in appropriate unit; (3) making super-seding or supplemental closed-shop contract with another, charteredunion ofsame affiliation ; intimidation of employee conferring with Board representa-tive-Closed-Shop Contract:with labor organization assisted by unfair laborpractices and not being exclusive bargaining representative,heldnot protectedby proviso of Section 8(3)-Remedial Order:give no effect to contract; with-draw recognition of favored union as exclusive bargaining representative untilsocertified-Discrimination:discharge of 10 non-members of favored unionunder closed-shop contract and for membership in disfavored union,helddis-criminatory-Regularand Subtantially Equivalent Employment:not obtained-Reinstatement Ordered:for all discriminatorily discharged employees, exceptone who declines ; offer three employees living quarters in company housesfrom which evicted when discharged-BackPay:ordered, limiting one not rein-stated to computation to date ofdeclination-Investigation of Representatives:controversy concerning representation: refusal to recognize petitioning unionbecause of closed-shop contract withrival-Unit Appropriate for CollectiveBargaining:production employees, excluding supervisory employees, paving andgranite cutters, truck drivers, clerical employees, engineer, toolboy-ElectionOrdered:at a time in future to be determined by Board.Mr.'Warren WoodsandMr. John C. McRee,for the Board.McLarty & Cooper, by Mr. Walter G. Cooper, Jr.,of Atlanta, Ga.,for the respondent.Mr. Joseph Jacobs,of Atlanta, Ga., andMr. Joseph Kovner,ofWashington, D. C., for the Quarry Workers.Mr. Irving S. Nathan,of Atlanta, Ga., andMr. Joseph Padway,byMr. J. A. Glenn,of Washington, D. C., for the A. F. of L. Local.24 N. L.R. B., No. 29.370 DAVIDSON GRANITE COMPANY,INC.371Mr. Dicle Hudson,of Atlanta, Ga., for the A. F. of L.Mr. Sidney Sugerman,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASESOn March 24, 1934, Quarry Workers' International Union of NorthAmerica, Branch No. 20, herein called the Quarry Workers, filed withthe Regional Director for the Tenth Region(Atlanta, Georgia) a pe-tition alleging that a question affecting commerce had arisen concern-ing the representation of employees of Davidson Granite Company,Inc., Lithonia,Georgia, herein called the respondent, and requestingan investigation and certification of representatives pursuant to Sec-tion 9(c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 18, 1939, the Quarry Workers duly filed a charge withthe Regional Director that the respondenthad engagedin and wasengaging in unfair labor practices affecting commerce, within themeaning of the Act.On June 9, 1939, the National Labor Relations Board, herein calledthe Board,acting pursuant to Section 9 (c) of the Act and Article III,Section 3,ofNational Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation of the mattersset forth in the petition and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice;and acting pursuant to Article III, Section 10 (c) (2),and Article II,Section 37(b), of said Rules and Regulations,further ordered thatthe representation case and the case upon the charge be consolidatedfor all purposes.On June 22,1939, the Quarry Workers duly filed an amendedcharge, upon which the Board on June 27, 1939, by the RegionalDirector,issued its complaint alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and(3) and of Section 2(6) and(7) of the Act. The,complaint, together with notices ofhearing thereon and on the petition, was duly served upon the re-spondent,upon the Quarry Workers, and upon American Federationof Labor Quarry Workers, Local Union No. 21976, herein called theA. F. of L. Local. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDIn respect to the unfair labor practices,the complaint alleges insubstance(1) that since September 1938 the respondent has threatenedand warned its employees against joining the Quarry Workers, hastaken reprisals against those who joined it, and has urged them tojoin the A. F. of L. Local;(2) that on or beforeMarch 31,1939, therespondent entered into an agreement withthe A.F. of L.Local, al-though the latter had not been freely designated as representative bya majority of the employees in the appropriate bargaining unit,whereby membership in the A. F. of L. Local was required as a con-dition of employment;(3) that on April 17, 1939, the respondent dis-couraged membership in the Quarry Workers by discharging 13named employees1and refusing them reinstatement because they hadjoined and assisted that union;2(4) that, by all the foregoing actsand practices,the respondent interferred with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.On July 13, 1939, the respondent filed its answer denying substan-tially all the material allegations of the complaint as to the unfairlabor practices,and pleading affirmatively that the respondent haddischarged some of its employees on April 17,1939, in compliancewith the terms of a valid closed-shop contract with the A. F. of L.Local protected by the proviso of Section 8 (3) of the Act.After a postponement granted by the Regional Director on motionof the A. F. of L. Local, a hearing was held, pursuant to amendednotices of hearing, at Atlanta, Georgia,from July17 to21, 1939,before Mapes Davidson, the Trial Examiner duly designated by theBoard; and from August 23 to 26, 1939, before Gustaf B. Erickson,the Trial Examiner so designated to serve in place and stead of TrialExaminer Davidson.At the opening of the hearing,the A.F. of L.Local intervened inthe complaint case pleading the validity of its closed-shop contractwith the respondent and invoking the protection of the proviso ofSection 8(3) of the Act;and separately intervened in the representa-tion case setting forth the same matters and denying that a questionaffecting commerce had arisen concerning representation of the re-spondent's employees in the appropriate unit.At the same session, Trial Examiner Davidson granted the re-spondent'sdemand for particulars as to the dates of occurrences al-leged in the complaint, but denied the remainder of its demand for1At the hearing the names of Rubin Tonias, Henry Williams, and Clifford Tuggleswere ordered stricken from the complaint, on motion of the Board's attorneys, thusreducing the number of such discharged employees to 10.8The case was tried fully on the broader theory that the named employees were dis-charged and refused reinstatement by further reason of their non-membership in theA. F. of L. Local, the respondent thereby encouraging membership in the latterorganiza-tion. DAVIDSON GRANITE COMPANY, INC.373further particulars, and the complaint was ordered amended so asto specify the dates furnished accordingly by the Board's attorneys.At this stage and again at the close of the hearing various amendmentsto the pleadings, concerning dates and names of persons mentionedtherein, were made on motions of the parties.The Board, the respondent, the Quarry Workers, and the A. F. of L.Local were represented at the hearing by counsel, and the AmericanFederation of Labor, herein called the A. F. of L., with which theA. F. of L. Local is affiliated, by its general representative; all par-ticipated in the hearing.3Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.4Upon cross-examination of two of the Board's witnesses beforeTrial Examiner Davidson, the respondent's attorney, for the pur-pose of impeachment, elicited their admissions of previous convictionupon pleas of guilt to charges of certain liquor law violations.Be-cause in objecting to the reception of such evidence, one of theBoard's attorneys had argued that the crimes involved were mereinfractions of local ordinance, the respondent's attorney later offeredin evidence certified copies of the court records of the witnesses'conviction to show the nature of the crimes as violations of the lawof the State of Georgia.Trial Examiner Erickson, sustaining theBoard's attorney's objection to the admission of- the documentary3 The A.F. of L.itselfwas not a party to the proceedings.At the request of Itsgeneral representative,however, it was permitted to participate therein.During thefirst 3 days of the hearing, Trial Examiner Davidson limited its general representativeto the making of statements in argument for the record,and required examination ofwitnesses and objections on the A. F. of L. Local's behalf to be made by its counselalone.On the fourth day of the hearing, Trial Examiner Davidson, according thegeneral representative full status,extended unlimited privilege of participation to him.4Dick I-Iudson, general representative of the A. F. of L., was put on the witness standto testify on the Board's behalf, over his objection that he would prefer to testify fromrecords then not before him, and over the representation of counsel for the A. F. of L.Local that he intended later, as part of its case, to offer I-Iudson's testimony in regularorder.Upon the latter representation.further examination'of the witness by the Board'sattorneys and cross-examination on the major lines of his testimony in -chief by counselfor the various other parties were reserved.After a 5-week adjournment of the hearingHudson did not reappear to participate in the proceedings,for further examination orcross-examination,or as a witness on the A.F. of L.Local's behalf.On August 26,1939,upon the respondent'smotion,Trial Examiner Erickson ordered the deposition ofHudson to be taken for all purposes on September 15, 1939, and that the hearing be keptopen until then.The witness not having appeared for examination on that day, TrialExaminer Erickson ordered the parties to show cause why the hearing should not beclosed.The parties expresslywaivingobjection to the closing without further evidencefrom Hudson, the Trial Examiner, on September 27, 1939, ordered the hearing closed. TheA. F. of L. Local failed to offer any records in evidence which might correct or varyHudson's testimony from recollection.The respondent had full opportunity to rebutby independent evidence such of the witness'testimony as was unfavorable to its posi-tion.As all parties counsel,except the Quarry workers(who had made an offer of proofon the record tending to impeach the credibility of Hudson), had conceded in colloquyappearing in the record that their respective contentions had been fully presented andsustained by the evidence received,their failure of opportunity to further examine andcross-examine the witness was not prejudicial.The Quarry workers' offer of proof ishereby rejected.283035-42-vol. 24-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDproof on the grounds of irrelevancy, directed the proffered docu-ments to be included in the record as rejected exhibits.The :Boardhereby overrules Trial Examiner Erickson and directs that the docu-ments in question be, and they hereby are, received in evidence asRespondent Exhibits 23 and 24, respectively, corresponding to thosemarked Rejected Exhibits 1 and 2.During the course of the hearing Trial Examiner Davidson re-served rulings upon two motions: (1) A motion of the respondent,joined in by the A. F. of L. Local, to strike testimony of Ca)reyDavis, a discharged employee, that he had been told at the localunemployment compensation office that payments to him had ceasedbecause of a report from the respondent that he had obtained otherprivate employment; (2) a motion of the A. F. of L. Local thatitswithdrawal of certain confidential union records from the Board'sand the Quarry Workers' use upon cross-examination of a witnessoutside the scope of certain limited matters as to which he hadtestified from such records on direct examination by the respondent,be "without prejudice, and without discredit to the previous testi-mony of the witness . . ." The motions are hereby granted.The Trial Examiners made several other rulings during the courseof the hearing upon motions and upon objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iners and finds that no prejudicial errors were committed.With theexception noted, the rulings are hereby affirmed.On September 28, 1939, the respondent's attorneys and on October9, 1939, the Board's attorneys filed a brief with the Chief TrialExaminer of the Board. The Board considered the briefs so filed.On October 27, 1939, the Board, acting pursuant to National LaborRelationsBoard Rules and Regulations-Series 2, ordered thatthe complaint case be transferred to and continued before the Board;that no Intermediate Report should be issued by the Trial Exam-iners ; that Proposed Findings of Fact, Proposed Conclusions ofLaw, and Proposed Order should be issued by the Board; and,further, that the parties should have the right, within twenty (20)days from the receipt of said Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order, to file exceptions, to requestoral argument before the Board, and to request permission to filea brief with the Board.On March 27, 1940, the Board issued and duly served upon theparties copies of its Proposed Findings of Fact, Proposed Conclu-sions of Law, and Proposed Order. Therein, pursuant to Article II,Section 37, of its Rules and Regulations-Series 2, as amended onMarch 11, 1940, the Board duly notified the parties of their right,5ArticleII, Sections 36 and 37.4 DAVIDSON GRANITE COMPANY, INC.375tivithin twenty (20) days from the date of the Proposed Findingsof Fact, Proposed Conclusions of Law, and Proposed Order, to fileexceptions and to request oral argument before the Board, and thatany party might, within thirty (30) days after the date of theProposed Findings of Fact, Proposed Conclusions of Law, andProposed Order, file a brief with the Board.On April 13 and 15, 1940, respectively, the A. F. of L. Local andthe respondent duly filed exceptions '6 to the Proposed Findings ofFact,Proposed Conclusions of Law, and Proposed Order, andrequested oral argument before the Board in support of their excep-tions.On April 26 and 29, 1940, respectively, the respondent andthe A. F. of L. Local duly filed with the Board briefs in supportof their respective exceptions.Pursuant to notice duly served upon all the parties, a hearing washeld before the Board in Washington, D. C., on April 30, 1940, forthe purpose of oral argument.The respondent, the A. F. of L.Local, and the Quarry Workers were represented at and participatedin the hearing.-The Board has considered all the exceptions to the ProposedFindings of Fact, Conclusions of Law, and Proposed Order, and thebriefs in support of the exceptions, and in so far as the exceptionsare inconsistent with the findings, conclusions, and order set forthbelow, finds them to be without merit.Upon the entire record in the cases, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Georgia corporation, is engaged in thebusinessof quarrying and finishing granite stone at its quarry in Lithonia,De Kalb County, Georgia. It produces building stone, curb stone,foundation stone, and crush stone or grit.Approximately 10 per centof the productis inthe form of building, curb, and foundation stone,90 per cent of which is sold and shipped by the respondent, via truckand rail, to destinations outside the State of Georgia.Approxi-mately 90 per cent of the total product consists of grit, all of whichissold by the respondent to Stone Mountain Grit Company, aGeorgia corporation also located at Lithonia, Georgia, all of whosecapital stock is owned by the respondent's stockholders. StoneMountain Grit Company sells and ships approximately 90 per centof this grit to points outside the State of Georgia.The respondentd On April 16, 1940, the respondent duly filed addenda toits exceptions on file. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDproduces about 35,000 tons of granite stone and grit annually, of the.approximate value of $100,000.The respondent uses approximately 5,000 pounds of steel per annumfor too] making, 90 per cent of which is obtained from States otherthan Georgia. It also uses about 2,000 pounds of dynamite perannum, which, though obtained from a local supplier, is manufac-tured outside the State of Georgia and is shipped into it.The respondent normally employs approximately 125 persons atthe quarry, of whom about 60 are engaged in unskilled manual labor.H. THE ORGANIZATIONS INVOLVEDQuarry Workers' International Union of North America, BranchNo. 20, is a labor organization affiliated with the Congress of In-dustrial Organizations, herein called the C. I. 0., admitting to mem-bership all quarry workers in and about Lithonia, Georgia, exceptsupervisory and clerical employees, paving and stone cutters, andhead sawyers.American Federation of Labor Quarry Workers, Local Union No.21976, is a labor organization affiliated with the American Federationof Labor, admitting to membership quarrymen at or near Lithonia,Georgia, classified as plug drillers, derrickmen, tool 'sharpeners,channel-bar operators, jack-hammer drill operators, blasters, truckdrivers, gang-saw helpers, bedsetters, lumpers, boxers, cranemen,crusher labor, and common labor.Prior to the chartering of saidLocal Union No. 21976, the American Federation of Labor itself,through its organizer and general representative, acted prospectivelyfor and on behalf of that labor organization.References below tothe A. F. of L. as a labor organization are to be understood, withinthis framework, as involving that affiliated local alone.III.THE UNFAIR LABOR PRACTICESA. The respondent's labor relationsOver a period of many years prior to 1938 the respondent anditspredecessors in ownership of the business had bargained collec-tivelywith two units of skilled craftsmen in its employ : pavingcutters, represented by Paving Cutters Union of North America,'and granite cutters, represented by Granite Cutters InternationalAssociation, affiliated with the American Federation of Labor.Therespondent had no collective bargaining experience with its unskilled4The record is not entirely clear as to whether or not Paving Cutters Union of NorthAmerica was,at-the time of its dealings with the respondent, affiliated with the A.F. of L. DAVIDSON GRANITE COMPANY, INC.377laborers, who were Negroes not admitted to membership in eitherof the craft unions mentioned.8Early in 1938 the Quarry Workers began an organizational drivein the Lithonia area, where several other quarries were also in work.By June of that year it had signed up to membership about 30 of therespondent's employees.However, it made no claims for recognitionupon the respondent.From that month until early in 1939, theQuarry Workers engaged in a strike against a neighboring quarry.Burbon T. Garner, the Quarry Workers' organizer, was kept busywith the strike and with Board proceedings arising therefrom anddid not seek out the respondent for bargaining negotiations untilMarch 1939.In the meantime, at about August 17, 1938, when the respondentand Granite Cutters International Association executed a contractcovering the granite cutters, Dick Hudson, the latter organization'srepresentative, requested the respondent to enter into an agreementwith the A. F. of L. on behalf of the unskilled quarry workers, claim-ing to represent a majority of those employees.J.K. Davidson, Jr.,the respondent's vice president, required proof of majority, whichHudson said he would try to produce.At that time there was nochartered union in the A. F. of L. which would admit these employeesto membership.Within a few days thereafter Hudson had in handnot more than 26 signed authorizations from the unskilled workersrunning in favor of the A. F. of L. and by which each signing em-ployee agreed "to be a member of (his) proper Union."Until thefollowing February no action was taken by the A. F. of L. upon theauthorizations, no demand was made for recognition or a contract,and no local union organization was formed for the unskilledemployees.B. Interference, restraint, and coercion(1) Interference with C. I. 0. organizationThe respondent, through its officers and stockholders, operates agrocery store for the patronage of its employees, many of whom live8There appears to have been one exception in 1907, when the Negroes had a unionknown as Quarry Workers Union, No. 8178, affiliated with the A. F. of L. John Doughrty,an employee of the respondent and its predecessor since 1898,testified on direct examina-tion by the respondent as to why that union had ceased to function, "well, by the wayit gives dissatisfaction .. ., Mr. Davidson (president of the respondent corporation, butthen a partner in the business)just decided...that he would fool with no union,because just every time we would get into a kind of busy working, something wouldhappen that night, and then, the next morning, we employees would go out and we wouldhave no job, and it kept up so bad, it was worrying, and the other men in Litbonia weregetting along with no union,and he saidhe would tryit . .In its answer therespondent pleaded that its dealings with this early union were an experiment which"did not work, perhaps because of the lack of education and capacity of those then in it.Nearly every morning they had a committee to wait upon the management about trivialgrievances.This procedure became so burdensome that it was abandoned." 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDin company-owned houses nearby.On occasion the respondent accom-modated its employees with the sale of groceries on credit and withsmall cash advances chargeable as loans against their pay accounts..In June 1938, after the Quarry Workers had started a strike againsta neighboring quarry, Charles L. Davidson, the respondent's salesmanager, addressed a group of its employees as they congregated afterreceiving their week's pay.Broughtus Swann, an employee called bythe Board, testified that Davidson told the men that members of theC. I. O. could no longer have groceries or loans from the respondent,but that others could as usual.Elgin Gordon, another Board wit-ness, testified that at about that time he sought to borrow some money,and was told by Davidson that the strikers at the other quarry werecausing the respondent much trouble, and "We ain't going to lendmoney to nobody that belongs to any organization at all"; addingthat if one did not "belong," he could have loans.A third Boardwitness,Willie Reid, who was at that time in debt to the respondenton his account, asked Davidson whether he might have some grocerieson credit.Davidson told him, Reid testified, that he "could get theC. I. O. or somebody else to let (him) have groceries."Explaining the respondent's cautious policy and practice of curtail-ing or discontinuing credits when a reduction of force is in contem-plation, and referring to the local labor strife, Charles L. Davidsontestified as follows : "... we did not know but what they might pulla strike at our shop, and so, in order to be cautious, I made a state-ment to all the employees . . . : That they are having some troubleover at the Pine Mountain, and, under the circumstances, we are goingto hold down the credits of all employees. I made no distinctionamong any of the men, but I meant them as a whole; no discriminationwhatever."He admitted telling the men that money loans would berefused altogether, while groceries could be purchased thereafter onmore limited credit only.Davidson did not specifically deny makingthe statement ascribed to him by Swann, Gordon, and Reid.Webelieve their testimony in that regard.By the actions and statements of Charles L. Davidson related above,the respondent expressed its disapproval of the unionization of itsemployees by the C. I. 0., and its purpose, if they did organize, to cutthem off from the facilities for which they had learned to depend uponthe respondent.Far from threatening the' respondent with a strike,the Quarry Workers had not then even requested recognition as therepresentative of any of its employees.Business caution itself playedso little part in the respondent's restatement of credit policy that infact, as far as appears from the pay-roll and deduction sheets inevidence, no material change was effected in practice.The Quarry DAVIDSON GRANITE COMPANY, INC.379Workers, however, became quiescent at the respondent's quarry andconfined its activity to the strike in the vicinity.The respondent's concern with its employees' possible affiliationwith the Quarry Workers did not end there. In August 1938Charles L. Davidson asked a group of employees how many of themwere members of the C. I. O. although Davidson denied doing soafter hearing Broughtus Swann testify to that effect,'the respondentdid not question Frank Wilson on the subject when the latter wasput on the stand in its behalf on other matters, although Swann hadplacedWilson in the group interrogated by Davidson.We believethe testimony of Swann on that issue.We find that by threatening members of the Quarry Workers withthe curtailment of credit and loans at the company-owned store andby questioning its employees as to their membership in the QuarryWorkers, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act.(2)The contract of February 28, 1939In August 1938 Dick Hudson had designated Otis Lee, an em-ployee whose status will be discussed below in connection with theappropriate unit, to take charge of the distribution of A. F. of L.membership cards among the employees. Lee took to this task withsubstantial results in the beginning, but relaxed his efforts during theseveral -following months until Hudson, returned from a long businesstrip, urged him to renew the drive. In February 1939, accordingto his own testimony, Lee resumed the distribution of A. F. of L.cards, although he appears to have been without continued successin obtaining signatures to them before March 1.Otis Lee's activi-ties on the A. F. of L.'s behalf were carried on within the respond-ent's premises, while the men were at work or having lunch.In February 1939, before any meeting of the enrolled members ofthe A. F. of L. had been called, Dick Hudson called upon the re-spondent with a- contract already drawn and a batch of membershipcards.He presented the latter to J. K. Davidson, Jr., as proof ofthe A. F. of L.'s representation of a majority of the employees in theunit hereinbelow found to be appropriate for the purposes of col-lective bargaining.Davidson took the cards aside and, with the aidofNorton A. Davidson, the respondent's secretary and treasurer,checked the names on the cards against the pay-roll sheets, acceptingHudson's assurance as to the authenticity of the signatures.Saying,"It looks like you have a majority," the Davidsons went over the pro-posed contract as submitted by Hudson and, with some slight change,agreed to its terms and conditions and then and there executed it on 380DECISIONSOF NATIONALLABOR RELATIONS BOARDthe respondent's behalf.In the contract, the union was designatedas "InternationalHod Carriers and Building Laborers Union ofAmerica, Local Union No.,"herein called the Hod CarriersUnion, which Hudson told the Davidsons he was empowered to repre-sent for the employees covered by the agreement.Hudson took away with him the document so signed by the re-spondent alone, and several days later, on February 28, 1939, throughthe efforts of Otis Lee, convened the first organizational meeting ofthe A. F. of L. membership. At that meeting the document wasread to those assembled, was approved unanimously, and was signedby temporary officers then elected.The contract, to run until April1, 1940, contained recognition of the Hod Carriers Union as exclusivebargaining representative and the following condition of employment:.Article IV. All persons now or after the effective date of thisAgreement shall be required to obtain membership in the Interna-tionalHod Carriers and Building Laborers of America, LocalUnion No.,within 15 days from the date of signing thisAgreement or from the date of their employment, and to remainmembers in good standing in said organization in order to retaintheir employment.The imposition of such condition of employment falls substantivelywithin the proscription of the Act, unless immunity can be estab-lished for it under the proviso of Section 8 (3).0First we considerwhether or not, at the time of the respondent's thus affecting a closedshop, the A. F. of L. represented a majority of the employees inthe appropriate bargaining unit.The parties have recognized in their dealings, and we find, thatall the production employees of the respondent, excluding super-visory employees, paving and granite cutters, truck drivers, clericalemployees, the engineer, and the tool boy, have constituted a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act, and that said unit insures tothe employees the full benefit of their right to self-.organization andto collective bargaining and otherwise effectuates the policies of theAct.The Quarry Workers' attorney contended that four employees,namely, Otis Lee, Ed Stokes, Frank Wilson, and Albert Chapman,are supervisory employees, who, presumably, should be excludedSection 8(3) :"Provided,that nothing in this Act...shall preclude an employerfrom making an agreement with a labor organization (not established, maintained, orassisted by any action defined in this Act as an unfair labor practice) to require asa condition of employment membership therein,if such labor organization is the repre-sentative of the employees as provided in Section 9 (a), in the appropriate bargainingunit covered by such agreement when made." DAVIDSON GRANITE CO1\ PANY, INC.381from a consideration of the unit as it was constituted at the timeof the making of the closed-shop agreement.The respondent andthe A. F. of L. Local, of which the four are members, dispute theirsupervisory status and maintain that the Quarry Workers acceptsemployees in membership who enjoy equal and greater managingresponsibilities at quarries in the neighborhood.Considerable conflict in the evidence developed concerning thealleged supervisory status of Otis Lee.He works in the quarrywith a gang of 10 to 15 laborers under his supervision, laying outwork for them under the immediate direction of John K. Davidson,Sr., the respondent's president. It is his duty to execute orderstransmitted or left with him by Davidson and his four sons, whopersonally attend and inspect operations at the quarry, sheds, andoffice.As necessity demands, Lee works along with his men manu-ally.He has no power to hire men, discipline them, or dischargethem, but he may make recommendations in that regard. In 1938his rate of pay for this work was no greater than that of the menin his gang; in 1939 it was increased 20 per cent over theirs.Themen regard him as their foreman.He calls himself their leader.The respondent denies that his part in management vests him withany authority whatever to represent or bind it outside the limitedscope of his actual duties.However, the respondent did hold Leeout and he was looked up to by his fellows as the most importantsingle contact between the management and the workers.The record amply supports the contention that Otis Lee is a super-visory employee identified with the management.'°The record lacksdetailed evidence of the duties and status of Ed Stokes, FrankWilson, and Albert Chapman, as to whom the contention for exclu-sion was not pressed closely.From the scanty evidence adduced onthat issue, they do not appear to have had quite the same importanceor preferred position as Otis Lee's in the eyes of the respondent or ofthe other employees.Therefore, we find that Lee was not in theappropriate bargaining unit, and that Stokes, Wilson, and Chapmanwere, when the closed-shop agreement was made.The respondent's pay roll at February 28, 1939, lists 61 employeesin the appropriate unit, excluding Otis Lee.No pay roll for Febru-ary 20 was put in evidence, but from the testimony of Norton A.Davidson it appears that one of those on the February 28 sheet,10 The contention of the respondent and the A. P. of L. Local for the inclusion ofOtis Lee in the appropriate bargaining unit on the authority ofMatter of Pine MountainGranite CompanyandQuarryWorkers' International Union of North America, BranchNo. 20, 8 N. L. R. B. i125, is without force. The parties in that case stipulated that theunit should include the head ledge man, with whose duties and status Otis Lee's arecomparable.As customary in such cases, the company and the rival unions consenting,the Board adopted the agreed unit. 382DECISIONSOF NATIONAL LABORRELATIONS BOARDRubin Tomas, started work on the 25th of that month and thatotherwise the pay rolls during those two workweeks were identical.Thus there were 60 employees in the unit on February 20.At thehearing the following colloquy was had between Trial Ex-aminer Davidson and the attorney for the A. F. of L. Local:Trial Examiner DAVIDSON.Let me ask you.Don't the mem-bership cards show the dates on which these men became mem-bers of the union?Mr. NATHAN. Practically all of them do.One or two do not.The A. F. of L. Local produced at the hearing 23 membershipcards, excluding Otis Lee's, purporting to have been signed inAugust 1938.One additional card is undated,and another is datedMarch 31, 1939,over an erasure.Jim Bryant,an illiterate em-ployee in the unit whose name appears on the undated card, testi-fied that his wife signed his name to the card at his direction inAugust 1938.Henry Williams, another employee in the unit, testi-fied that he had signed and dated the other card in August 1938.He was unable to explain the erasure of that date and the entry ofMarch 31, 1939,over it.No other cards produced by the respondentor the A. F. of L. Local bore date prior to March 1,1939, or wereclaimed to have been signed before then,except those of John WilliamSanders and Rubin Tomas which the respondent,in its brief, con-tends were signed in August 1938. Inspection of the dates on San-ders' and Tomas' cards discloses that they were signed in March1939.Tomas, an illiterate,testified that he gave the card to CliffordBullard, a fellow employee,to sign forhim "in thesummertime" of1938, but thatitwas not signed in his presence.When Bullard tookthe stand he failed to recognize his own alleged handwriting on thecard, attributing it hesitantly to still another employee, and madeno effort to explain the March 1939 date on the card.The testimonyseeking to vary that date was confused and unsatisfactory.As toSanders' card,he was not produced as a witness by any of the parties.The A. F. of L.Local drew from Frank Wilson, an employee, thetestimony that he wrote out Sanders'card in full at the latter'srequest, butWilson failed to fix any date when he did so other thanthe one in March 1939 which he testified to having written in.There-fore, the contention of the respondent that Sanders' and Tomas'cards were signed in August 1938,and should be counted with the25 others above considered,must be overruled.Accepting its groundsof contention in full would nevertheless leave the result unaffected,since 27 members fall short of the necessary majority.The respondent seeks to escape the conclusion to which the lastfinding leads by arguing that the agreement must have been signedby it sometime in March, during which the membership in the DAVIDSON GRANITE COMPANY, INC.383A. F. of L. was considerably enlarged.The respondent predicatesthis argument on nothing in the record excepting unsupported testi-mony of J. K. Davidson, Jr., that Dick Hudson exhibited at least50 cards to him whenever it was that the respondent signed.Hud-son himself had set no such figure on the A. F. of L.'s membershipat that time, testifying merely that it was a majority of the em-ployees.Hudson fixed the time at February 20. J. K. Davidson,Jr., testified positively that the instrument bore no date when heand his brother signed it.The respondent offered no evidence thatthe date when its officers affixed their signatures was other than thatrecollected by Hudson, and indeed, on motion made at the hearing,amended paragraph 16 of its answer so as to allege the grantingof recognition to the A. F. of L. and the making of the contract"in the latter part of February 1939," instead of "in the first partofMarch 1939."We find that it was signed by the respondenton February 20 and on behalf of the Union on February 28, 1939,from which date, by its terms, the contract was to be effective.The respondent makes the further point that the agreement, when-ever signed by it, did not become a contract in the legal sense untiltheUnion signified its acceptance by completing the execution ofthe document on its part.Dick Hudson, it is true, in explaininghis practice of soliciting a signed "proposal coming from the man-agement," characterized the document in question as a "tentativeagreement."However, the respondent did not so understand it. Indirect examination by the Board's attorney, J. K. Davidson, Jr.,testified :Q.Well, did you understand at the time that you signed thecontract of the 28th that it was a tentative agreement?A. No, I did not.Q. Not final and binding?A. No.In our view of the Act in its application to this case, it is imma-terialwhether or not the document signed and delivered by therespondent on February 20 was a complete contract enforceableat that time against the respondent. If "making an agreement withitlabor organization," in the words of the proviso, is taken to meannarrowly the bilateral formation of a contract, and not the mereoffer or proposal tendered by the employer to the Union, then thereis certainly nothing in the Act which sanctions the respondent'sunilateral, discriminatory commitment of February 20.Assumingit to be so, that no contract came into existence until February 28, andthat the A. F. of L. on that day had a majority among the employeesin the appropriate bargaining unit, the contract is unprotectedbecause, if for no other reason, by forearming Dick Hudson with 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDa signed "proposal" to discriminate in regard to hire and tenureof employment in favor of A. F. of L. members, the respondentinterfered with, restrained, and coerced its employeesin the exer-cise of the rights guaranteed by Section 7 of the Act, and by sodoing assistedthat labororganization.Several Boardwitnessestestified that in the latter part of February1939 Otis Lee warned them to join the A. F. of L. or they wouldsoonlose their jcbs.Lee denied having so warned them until Marchor April. It is highly improbable that Dick Hudson, with the re-spondent's closed-shop commitment in hand since February 20, wouldhave withheld such persuasive information from Otis Lee when hedirected the latter to gather the employees for the February28 organ-izational meeting.We give no credence to the A. F. of L. Local'scontention that knowledge of the closed-shop contract was impartedto employees only after they had met on the latter date and takentheir oaths of obligation.We find that the A. F. of L., in the 8-dayinterval, fully and openly exploited the unlawfulassistancerenderedto it by the respondent."The A. F. of L. Local maintains that on February28, 1939, amajority of such employees attended the first union meeting, ratifiedand signed the proposed contract, and thereupon the will of the ma-jority was done:.The witnesses who testified to the attendance atthat meeting placed it variously at 31 to 40 or more.From memorythey attempted to name those present, but were so uncertain as to thepresence of numerous particular individuals, many of whom by theirindependent testimony not only failed to dispel but added to thedoubt, that the membership cards are left as the best evidence of theA. F. of L.'s roster at the several dates in question.No explanationwas given by the respondent or, the A. F. of L. Local as to why themembership cards of six specified individuals and of others unidenti-fied were signed at various dates between March 1 and April 14, 1939,if the individuals in question are supposed to have been present andto have made up the alleged "majority" attendance at the February28 meeting.Under all the circumstances, we find that the A. F. of L. had notbeen designated or selected as collective bargaining representativeby a majority of the employees in the appropriate unit on February20, 1939, or at any time previous to March 1, 1939;,consequently, thatthe A. F. of L. was not, when the respondent made the closed-shopagreement with it, the exclusive representative of all the employeesin such unit for the purposes of collective bargaining in respect to"Cf.International Association of MachinistsV.N. L. R.B.110 F. (2d) 29, enf'g.Matter ofThe Serrick CorporationandInternational Union,United Automobile Workersof America,Local No. 459,8 N. L. R.B. 621 ; cert.granted 60 S. Ct. 721. DAVT1)SON GRANITE COMPANY, .INC.385rates of pay, wages, hours of employment, or other conditions ofemployment.Moreover, if the A. F. of L. was not materially and directly aidedby the -respondent's acts of interference, restraint, and coercion whichwe found in Section III, B (1) to have been committed in the summerof 1938, before the A. F. of L. took to this field of organization, thereis no doubt that it received substantial assistance thereafter by wayof Otis Lee's open activity in enlisting members on company time andpremises.The respondent denies knowledge of his activities on theA. F. of L.'s behalf, and denies that he had any right to engagetherein for the respondent. In the circumstances of Lee's positionand the manner in which he exploited it to solicit memberships forthe A. F. of L., we find that the respondent was aware of that activityon his part and, by failing to disavow it, in effect condoned and rati-fied it.The responsibility for Otis Lee's conduct described abovemust be laid upon the respondent.We therefore find that by Lee'sdistributing membership cards and soliciting members for the A. F.of L., the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of theAct, and thereby assisted the A. F. of L.We find that by making the closed-shop agreement with theA. F. of L., at a time when the latter was not the exclusive repre-sentative of employees in the appropriate bargaining unit coveredthereby, to require as a condition of employment membership inthat labor organization, which had been assisted by the respondent'sunfair labor practices, the respondent discouraged membership inthe Quarry Workers and encouraged membership in the A. F. of L.,and by so doing interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.(3)The contract of March 31, 1939Following the execution of the first agreement in the name of"InternationalHod Carriers and Building Laborers Union ofAmerica, Local No.,"Dick Hudson applied for a charter fromthat InternationalUnion.Unsuccessful in that effort, Hudsonobtained from the A. F. of L. a Federal Union charter for theemployees on March 24, 1939, affiliating their organization directlywith the A. F. of L. as American Federation of Labor QuarryWorkers, Local Union No. 21976.In the meantime, however, with the closed shop already providedfor,Otis Lee intensified his efforts to drive employees into the A. F.of L. fold.Numerous Board witnesses testified that Lee approachedthem with membership cards, informing them that only A. F. of L.members would be permitted to hold their jobs. Lee admits having 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold that, on about March 1, to Boysie Sheppard, an employee whomhe regarded as "kind of hard headed and I was waiting, until alongtoward the last to mention it to him." Jim Deadwyler's testimonywas uncontradicted that between March 1 and 15 Otis Lee spoke tohim several times while at work about joining the A. F. of L., thelast time saying, in the witness' words, "It would be a help to me,and it just meant the job to me." Tom Lucas testified that whenhe started his first day's work for the respondent on March 5, OtisLee told him that if he wanted to work on that job he would haveto join the A. F. of L. This testimony, too, was uncontroverted.Gordon Grier, who went on the respondent's pay roll on March 16,testified that Otis Lee that day accosted him at work and told himto join the A. F. of L. or he would lose his job. No cross-examinationof this witness was undertaken by the respondent or the A. F. of L.Local, and no effort was made to contradict his testimony. In thisrenewed campaign Frank Wilson, whom some of the employeesregarded as foreman in the grit house, participated with fervor andenergy equal to Otis Lee's.The invalid closed-shop agreementmade in February was exploited fully by the A. F. of L. to builditsmembership, so that by the end of March the number of itsmembers was nearly twice what it had been at the end of February.In this the A. F. of L. was aided and assisted as much by the agree-ment itself as by the respondent's unfair labor practices whichled up to it.During March 1939, by the continued solicitation ofmembers by Otis Lee, assisted as he was by the threat of the closed-shop agreement, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed bySection 7 of the Act..On March 22, 1939, Burbon T. Garner, the Quarry Workers repre-sentative, asked J. K. Davidson, Jr., on the telephone for an ap-pointment to discuss a proposed contract for that union's members.Davidson said he would see Garner the next day but that there wasno need for a meeting as he "already had a contract with DickHudson, the A. F. of L. representative."On March 23 Garner andDavidson met at the quarry office.The former submitted a writtenform of contract with the request that they negotiate upon its terms.Davidson said he could not transact such business with Garner since,as the latter quoted him, "I am under obligations to Dick Hudson,and I could not talk to you at all about a contract."He offeredto keep a copy of the proposed contract, and no more.Garner in-sisted that he represented a majority of the employees as evidencedby authorization cards then in his hand.Davidson asked for theirnames, but since he would not enter ' into a bargaining conferenceanyway, Garner declined to reveal their identity except to the DAVIDSON GRANITE COMPANY, INC.387Board's Regional Office where the cards could be inspected.Garnerthen asked if the respondent would consent to an election to deter-minerepresentatives, to which Davidson answered in the negative.Garner said he was left with no alternative but to proceed beforethe Board, and he departed.On March 24 the Quarry Workers filed a petition for investigationand certification.On March 29 the Regional Director notified therespondent by letter of the filing of the petition and of its contents.On March 31 the Board's Field Examiner visited the respondent'splace of business to conduct a preliminary investigation of thematters contained in the petition.J.K. Davidson, Jr., related tohim that the respondent had made the February 28 contract withDick Hudson, which he said was then in the latter's possession.Heexplained that the contract was intended to stabilize relations withand fix the wage scale for the production workers for the ensuingyear, just as relations and wages were governed with the craftworkers.Davidson mentioned nothing to the Field Examiner aboutany contract signed subsequent to that of February 28.The admitted fact is that upon receipt of the A. F. of L. Local'scharter shortly after March 24, and several days before March 31,Dick Hudson came to J. K. Davidson, Jr., with a new documentpurporting to be a contract in substantially the same form as thatof February 28, but in the name of the newly chartered A. F. of L.Local instead of that of the Hod Carriers Union. The exclusiverecognition and closed-shop provisions were precisely the same inboth documents.Hudson requested the return of the February 28instrument and the respondent's execution of the new, then un-dated one.He offered the explanation that the Hod Carriers'charter had not come through, but that he had succeeded in obtain-ing one for the A. F. of L. Local.Without further proof of ma-jority or negotiation, the respondent, by J. K. Davidson, Jr., andCharles L. Davidson, executed the new contract and turned it overtoHudson with its counterpart of the old contract.Later, on March 31, after the Board's Field Examiner had comeand gone without a word from the Davidsons of the new agreementrecently signed by them, the A. F. of L. Local held a meeting, hadtheir charter installed, elected permanent officers, and executed thenew contract.Dick Hudson understood that the March 31 contract merely sup-plemented and made permanent the contract of February 28, theapparent problem of party-signatories being wholly an internal,jurisdictional affair of the A. F. of L. J. K. Davidson, Jr., on theother hand, when he signed the second contract, understood it tosupersede the first entirely. In view of our findings respecting the 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDearlier contract, the one of March 31, 1939,a fortiori,falls outsidethe pale of the proviso of Section 8 (3). If it was only supplementalto the earlier. agreement, they collapse together; if it was super-seding, it is nevertheless without protection since the A. F. of L.Local was assisted not alone by the respondent's unfair labor prac-ticeswhich underlay the first agreement, but by the unfair laborpractices which inhered in the very making of that agreement, andby those in which the respondent engaged during March.Hence,we find that by the making of the closed-shop agreement of March31, 1939, the respondent further interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.Between April 1, and 4, Charles L. Davidson went out to thequarry, singled out Broughtus Swann, a Quarry Workers' member,and said he understood that Swann had had Garner, some em-ployees, and the Board's Field Examiner out to his house on March31, and had made false statements and accusations against the re-spondent.Swann testified that he denied having told any lies tothe Field Examiner and would repeat to Davidson what he hadrelated to the Field Examiner.He further testified that Davidsonsaid, "God damn it, you go up there and you go to work, and don'tyou say a damn word to any of them unemployment men up there.I got your God damn number anyhow, if you get up and swearbefore the Labor Board about me, God damn you, I am going tosend you to the chain gang."Davidson testified that what he toldSwann was: "Now, let me tell you this. If you tell a lie on thecompany, you black son-of-a-bitch, I will put you in the jail."Thenet effect of this conversation between Davidson and Swann,whose ever version one accepts, was to intimidate Swann and discour-age concerted activity of the employees for their mutual aid andprotection.By Davidson's threat to Swann the respondent inter-feredwith, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act.C. The discriminatory dischargesOn April 1, 1939, Dick Hudson, as representative of the A. F. of L.Local, called upon the respondent in writing to fulfill strictly theclosed-shop provision of the contract within 15 days.The respond-ent posted a copy of the communication upon the premises.Wordof the impending discharge of non-members of the A. F. of L. Localspread rapidly among the employees.Members of the QuarryWorkers rushed to their organizer, Burbon T. Garner, for advice.He told them that the international union with which their localwas affiliated was short of funds and probably could not feed them DAVIDSON GRANITE COMPANY, INC.389if they were discharged; that they should join the A. F. of L. Localat once so as to hold their jobs while he proceeded before the Board 12This most of them did during the next few days, but few took theritual obligation of membership or paid the dues necessary to givethem "good standing."On the morning of April 17 a committee of the A. F. of L. Localdelivered to the respondent a list of its members and of non-memberswith the demand, reenforced with a simultaneous stoppage of allwork in the quarry, that the non-members be discharged 13 J. K.Davidson, Jr., went down to the quarry with the committee andaddressed the assembled employees.Explaining that the respondentwas acting under the compulsion of a closed-shop agreement, and atthe A. F. of L. Local's request, Davidson read off the list of anddischarged the 10 non-members as follows :Cortez (variously known as Cartez, Cartee, or Cortee) Swann;Broughtus (also known as Brodus) Swann; Grady Shoemake;Thomas Shoemake; Boysie Sheppard; Tom Lucas; J. C. Lucas;Ozzie (also known as Arzee) Ellis; Gordon Grier; and CareyDavis (also known as C. D. Jackson).While the others returned to work, these discharged employeesdeparted from the respondent's premises with this hollow assurancefrom Davidson.: "Boys, this is no fight of ours, and you will have tobe off until such time as you affiliate with the union with which wehave a contract."On April 18 the respondent served notice upon Broughtus Swann,OzzieEllis,and Boysie Sheppard to remove at once from thecompany-owned houses which they had been occupying. The no-tice read in part, "We will need the house you are now occupyingfor employees at the quarry." The respondent contends that itcaused these men to vacate in accordance with previously expressedwarnings, over a period of many months, that their continued mis-conduct of one sort or another in their living quarters would leadto their removal.We do not believe that anything but the termina-12 The respondent argues that by so advising its members the Quarry workers waivedobjection to and acquiesced in the closed-shop contract.Apart from the question of theQuarry workers' power privately to waive the violation of public law, which in no eventcould estop the Board from proceeding to discharge its duty as the government's delegatedenforcement agency, the coercive circumstances under which the advice was given nega-tive the idea of acquiescence.13The respondent claims that the unanimity of stoppage of all employees exceptingthe 10 non-members who were discharged proved the A. P. of L. Local's overwhelmingmajority on that date and the approval by that majority of the closed shop. That eventmay rather have proved the effectiveness of the respondent's unfair labor practices.Sincethe contract was invalid in its inception, as we have found, for lack of a then majorityand because vitiated by unlawful assistance, it cannot be validated before the effects of theunfair labor practices are shown to have been dissipated by the execution of the remedyherein provided.283035-42-vol. 24-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of Swann's, Ellis', and Sheppard's employment on the daybefore caused the respondent to remove them from their homes.Upon the entire record we find that the respondent dischargedthe 10 named employees on April 17, 1939, and refused them rein-statement, because they had joined and assisted the Quarry Workersand because they were not members of the A. F. of L. Local, therebydiscriminating in regard to their hire and tenure of employment,discouraging membership in the Quarry Workers, encouraging mem-bership in the A. F. of L. Local, and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteedby Section 7 of the Act.About a week after his discharge, J. C. Lucas returned to thequarry and asked J. K. Davidson, Jr., for reinstatement on theground that he had just become "obligated" as a member in goodstanding of the A. F. of L. Local. Refused reinstatement, he re-mained without work or income to the time of the hearing.Hetestified that he does not desire reinstatement.Each of the 10 discharged employees had been earning $.25 anhour, for an average of about $10 a week, at the time his employ-ment was terminated.Thereafter, to the time of the hearing, theyworked irregularly at odd jobs, if at all, and earned but a few dol-lars, if anything.The respondent called G. M. Johnson as a witnessin the granite business in Lithonia to testify that Grady Shoemakeand Cortez Swann were then and had since April or May 1939 beenworking at his quarry on a piece-work basis, earning regularly $.30per ton for an average weekly pay of perhaps $9 or $10 each. Thewitness testified that he kept no records of their work or pay, andtherefore could produce no positive proof of Shoemake's and Swarm'searnings.On cross-examination the witness testified that the menat his quarry work when and as they please. Shoemake and Swannwork as a team, receiving $.30 a ton for the product of their jointeffort when it is sold. If a purchaser of the rubble they make takesa truck-load from them, they receive a ticket which Johnson redeems.He testified as to his work relations with the men, "They work forthemselves so they can quit whenever they want to, and work when-ever they want to." If no rubble purchasers come along, the menmay continue piling it up in the prospect of future sales, but with-out receiving any pay for the work done. If the relationship thereexisting between the men and Johnson was not truly that of inde-pendent contractors and owner, at any rate Shoemake and Swanndid not obtain employment substantially equivalent to that whichthey had held at the respondent's quarry before their discharge.None of, the other discharged employees obtained substantiallyequivalent employment after their discharge. DAVIDSON GRANITE COMPANY,INC.391IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with its operations described inSection I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYWe have found that the respondent has engaged in and is engagingin unfair labor practices by interfering with, restraining, and coercingits employees in various ways in the exercise of the rights guaranteedby Section 7 of the Act; and by discriminating in regard to its em-ployees' hire and tenure of employment, thereby encouraging mem-bership in the A. F. of L. Local and discouraging membership in theQuarry Workers.We shall order the respondent to cease and desistfrom its unfair labor practices.We have found that the respondent aided, encouraged, and assistedthe A. F. of L. Local by various unfair labor practices. In order torestore thestatus quoand to permit the employees full freedom inself-organization, without hindrance by reason of the respondent'sunfair labor practices, we shall order the respondent to withdrawrecognition from the A. F. of L. Local as the exclusive representativeof the respondent's employees for the purposes of collective bargain-ing, unless and until the A. F. of L. Local shall have been certifiedas such by the Board.In addition, we have found that the closed-shop agreement betweenthe respondent and the A. F. of L. Local, integrated with or super-seding the closed-shop agreement with the Hod Carriers Union, wasmade with a labor organization which had been assisted by the respond-ent's unfair labor practices, and which was not the representative ofthe employees as provided in Section 9 (a) of the Act in the appropri-ate collective bargaining unit covered by the underlying preliminaryagreement when made.We shall order the respondent to cease anddesist from giving effect to the contract of March 31, 1939, as well asany extension, renewal, modification, or supplement thereof, and anyunderlying or superseding contract which may now be in force.Nothing in this Decision and Order should be taken to require therespondent to vary those wage, hour, and other such substantive fea-tures of its relations with the employees themselves, which the respond-ent may have established in performance of the invalid contracts asextended, renewed, modified, supplemented, or superseded.We have found, too, that the respondent discriminatorily dis-charged 10 employees on April 17, 1939, and refused them reinstate- 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDinent, under color of an invalid closed-shop agreement and becauseof their membership in and activities on behalf of the QuarryWorkers. In accordance with our usual custom, we shall order therespondent to offer full and immediate reinstatement to their formeror substantially equivalent positions to such of those employees,excepting J. C. Lucas who does not desire it, as have not since beenfully reinstated.We shall order the respondent to make whole the said 10 employeesfor any loss of pay they may have suffered by reason of their re-spective discriminatory discharges, by payment to each of them,except J. C. Lucas, of a sum equal to the amount which he normallywould have earned as wages from the date of his discharge to thedate of the respondent's offer of reinstatement, less his netearnings 14during said period; and by payment to J. C. Lucas of asum equalto the amount which he normally would have earned as wages fromthe date of his discharge to July 18, 1939, when he testified at thehearing that he no longer wished reinstatement, less his netearnings,as before defined, during said period.-We shall also order the respondent to offer to Broughtus Swann,Ozzie Ellis, and Boysie Sheppard, upon their reinstatement, im-mediate occupancy of their former or substantially equivalent livingquarters in the company-owned houses from which they were re-quired to move as a consequence of their discriminatory discharge.VI.THE QUESTION CONCERNING REPRESENTATION-As found in Section III B (3) above, the respondent on March 23,1939, questioned the Quarry Workers' claim of designation by a ma-"By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his un-lawful discharge and the consequent necessity of his seeking employment elsewhere. SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber andSawmill WorkersUnion,Local2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State,county,municipal,or other work-relief projects are not considered as earnings,but as provided below in the Order, shallbe deducted from the sum due the employee,and theamount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county, municipal,or other govern-ment or governmentswhichsupplied the funds for saidwork-relief projects.15 The respondent,appealing to the discretion of the Board,urges that back payshould not be awarded to the discharged employees because the respondent relied andacted in good faith(1) upon an alleged statement by the Board's Field Examiner,duringthe investigation on the petition on March 31, 1939,that the respondent was "one ofthe best companies"he had ever investigated;(2)upon the failure of the RegionalDirector,towhom on April 10 it mailed on request a copy of the posted closed-shopnotice,to intervene in protest against the respondents projected course of action.Therespondent would have us apply the principle followed inMatter of Decatur Iron & SteelCo. andSteelWorkers OrganizingCommittee on Behalf of AmalgamatedAssociation ofIron,Steel and Tin Workers of North America,17N.L.R.B. 1073.The circum-stances of the instant case, particularly in view of thefact thatno charge was pendingat the times referred to andthat noaffirmative action was takenby the RegionalDirectoror Field Examiner which could reasonably have misled the respondent,do not warranta departure from the rule of awarding back pay. -DAVIDSON GRANITE COMPANY, INC.393jority- of the employees as their bargaining representative, and de-clined to negotiate with that union on the ground of the existence ofa closed-shop contract with the A. F. of L. Local which the respond-ent regarded as valid and expressly protected under the Act.We find that a question has arisen concerning the representationof employees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VIII.THE APPROPRIATE UNITWe find, as we did in Section III B (2)I above, that all the pro-duction employees of the respondent, excluding supervisory em-ployees, paving and granite cutters, truck drivers, clerical employees,the engineer, and the tool boy, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act, and that said unit will insure to the employees thefull benefit of their rights to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Quarry Workers and the A. F. of L. Localeach produced proof of its designation as representative by a ma-jority of the employees in the appropriate unit. In view of ourfindings with respect to the coercive effect of the respondent's unfairlabor practices to discourage membership in the one labor organi-zation and to encourage it in the other, we believe the questionconcerning representation can best be resolved in an election bysecret ballot.Since the respondent has, by engaging in variousunfair labor practices, interfered with the exercise by its employeesof the rights guaranteed them by the Act, we shall not now set thedate for the election.We shall hold the election, however, uponreceipt of information from the Regional Director that the circum-stances permit a free choice of representatives unaffected by therespondent's unlawful acts.At the time of fixing the election date,we will also specify the date on the basis of which eligibility to votein the election shall be determined. 394DECISIONS Ob' NATIONAL LABOR RELATIONS BOARDUpon the foregoingfindings of fact and upon the entire recordin the case,the Board makes the following :CONCLUSIONS OF LAW1.QuarryWorkers' InternationalUnion of North America,Branch No.20, and American Federation of Labor Quarry Workers,Local Union No. 21976, are labor organizations,within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to hire and tenure of employ-ment of its employees,thereby encouraging membership in Ameri-can Federation of , Labor Quarry Workers,Local Union No. 21976,and discouraging membership in Quarry Workers' InternationalUnion of North America, Branch No.20, the respondent has engagedin and is engaging in unfair labor practices,within the meaning ofSection 8 (3.) of the Act.3.By assisting American Federation of Labor Quarry Workers,Local Union No. 21976, and in other ways interfering with, re-straining,and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices,within the meaning ofSection 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2(6) and (7)of the Act.5.A question affecting commerce has arisen concerning the rep-resentation of employees of Davidson Granite Company,Inc., Lith-onia,Georgia,within the meaning of Section 9(c)and Section2 (6) and(7) of the Act.6.The production employees of the respondent,excluding super-visory employees,paving and granite cutters, truck drivers, clericalemployees,the engineer,and the tool boy, constitute a unit appro-priate for the purposes of, collective bargaining,within the meaningof Section9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that DavidsonGranite Company,Inc.,Lithonia,Georgia, its officers, agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Quarry Workers' InternationalUnion of North America, Branch No. 20, or encouraging member- DAVIDSON GRANITE COMPANY,INC.395ship in American Federation of Labor Quarry Workers, Local UnionNo. 21976, or discouraging or encouraging membership in any otherlabor organization of its employees,by discriminating in regard tohire or tenure of employment, or any term or condition of employ-ment of its employees;(b) Recognizing American Federation of Labor Quarry Workers,Local Union No. 21976,as the exclusive representative of its em-ployees for the purposes of collective bargaining,unless and untilthat labor organization shall have been certified as such by theNational Labor Relations Board;(c)Giving effect to its contract of March 31, 1939, with Ameri-can Federation of Labor Quarry Workers, Local Union No. 21976,or to,any extension,renewal, modification,or supplement thereof,or to any underlying or superseding contract with said Local UnionNo. 21976 which may now be in force;(d)Urging, persuading, intimidating, or coercingits employeesto join American Federation of Labor Quarry Workers, Local UnionNo. 21976, or not to join Quarry Workers' International Union ofNorth America,Branch No.20, or to join or not to join any otherlabor organization of its employees;(e) In any other manner interfering with,restraining,or coerc-ing its employees in the exercise of the rights to self-organizationto form, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities,for the purpose of collective bargaining or othermutual aid or protection,as guaranteed by Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from American Fed-eration of Labor Quarry Workers, Local Union No. 21976, as theexclusive representative of its employees for the purpose of dealingwith it concerning grievances, labor disputes,wages, rates of pay,hours of employment,or other conditions of employmeit,unless anduntil that labor organization shall have been certified as such by theNational Labor Relations Board;(b)Offer to the following employees : Cortez (variously knownas Cartez,Cartee, or Cortee) Swann; Broughtus(also known asBrodus)Swann; Grady Shoemake; Thomas Shoemake; BoysieSheppard;Tom Lucas;Ozzie(also known as Arzee)Ellis;GordonGrier; and Carey Davis(also known as C. D. Jackson) immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights andprivileges ; 396DECISIONS"OF NATIONALLABOR RELATIONS BOARD(c)Make whole, the employees named in paragraph 2 (b) aboveof this Order, and J. C. Lucas, for any loss of pay they have suf-fered by reason of their respective discharges, by payment to eachof them of a sum equal to an amount determined in the manner setforth in the section entitled "The remedy" above, deducting, how-ever, from the amount otherwise due to each of said employees,monies received by said employee during said period for workperformed upon Federal, State, county, municipal, or other work-relief projects, and pay over the amount so deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(d)Offer to Broughtus Swann, Ozzie Ellis, and Boysie Sheppard,upon their reinstatement, immediate occupancy of their former orsubstantially equivalent living quarters in the company-ownedhouses from which they were required to move as a consequenceof their discharge;(e) Immediately post, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, in conspicu-ous places throughout the quarry, grit house, and sheds, noticesto its employees stating : (1) that the respondent will not engagein the conduct from which it is ordered to cease and desist in para-graphs 1 (a), (b), (c), (d), and (e), of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs2 (a), (b), (c), and (d) of this Order; and (3) that the respond-ent's employees are free to become or remain members of QuarryWorkers' International Union of North America, Branch No. 20,affiliated with the Congress of Industrial Organizations, and thatthe respondent will not discriminate against any employee becauseof his membership or activity in that organization;(f)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLaborRelationsBoardRulesandRegulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Davidson Granite Company, Inc., Lithonia, Georgia, anelection by secret ballot shall be conducted at such time as the Board DAVIDSON GRANITE COMPANY,INC.397shall hereafter direct, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent of the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations,among the production'employees of Davidson Granite Company,Inc.,Lithonia, Georgia,employed by the respondent during a pay-roll period which theBoard shall in the future specify, including those employees who shallnot have worked during the pay-roll period chosen because they werethen temporarily laid off or were ill or on vacation,but excludingsupervisory employees,paving and granite cutters,truck drivers,clerical employees,the engineer,the tool boy, and any employees whoafter the eligibility date shall have quit or been discharged for cause,to determine whether they desire.to be represented for the purposesof collective bargaining by Quarry Workers' International Union ofNorth America, Branch No. 20, affiliated with the Congress of Indus-trialOrganizations;by American Federation of Labor QuarryWorkers, Local Union No. 21976, affiliated with the American Feder-ation of Labor; or by neither.MR. WILLIAM M. LEISERSON,concurring :I concur in the result reached by the majority of the Board, but Iam of the opinion that the alleged closed-shop agreement with theHod Carriers'Union was no agreement at all.The Hod Carriers'Union did not negotiate the agreement;itdid not authorize the.alleged temporary officers to sign the agreement in its behalf ; theemployees never were members of the Hod Carriers'Union, and thisunion was never a party to the alleged agreement.Any attempt toenforce the provision of Article 4 of the agreement requiring em-ployees to be members of the Hod Carriers'Union would clearlyconstitute a violationof the Act.It is immaterial whether the respondent's agreement of March 31,1939, with the A. F. of L. Local was supplemental to or supersededthe alleged agreement with the Hod Carriers.By arming Hudsonwith the earlier instrument the respondent assisted him, in the in-terim between the execution of the two documents, to recruit mem-bers in the new Local that was later formed.By this means it wassought to make effective the closed-shop provision of the abortiveagreement with the Hod Carriers.Under the circumstances thesecond agreement must also be held to be of no effect.